11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
George William Solomon
Appellant
Vs.                   No. 11-02-00328-CR B Appeal from
Dallas County
State of Texas
Appellee
 
The jury
convicted George William Solomon of felony driving while intoxicated.  Appellant entered pleas of true to the
enhancement allegations.  The trial
court assessed his punishment at confinement for 25 years.  We affirm.
Appellant=s
court-appointed counsel has filed a brief in which she states that she is
unable to find any point of error that can be supported by the record.  Counsel reviews the evidence presented and
concludes that the evidence is both factually and legally sufficient.  Counsel also examines the pretrial and jury
selection proceedings and states that she can find no reversible error.  Counsel also states that trial counsel
provided reasonably effective assistance. 
Strickland v. Washington, 466 U.S. 668 (1984); Hernandez v. State,
988 S.W.2d 770 (Tex.Cr.App.1999).  
Counsel has
furnished appellant with a copy of the brief and has advised appellant of his
right to review the record and file a pro se brief.  A pro se brief has not been filed.  Counsel has complied with the procedures outlined in Anders v.
California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503
(Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie
v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); and Gainous v. State,
436 S.W.2d 137 (Tex.Cr.App.1969).
Following the
procedures outlined in Anders, we have independently reviewed the
record.  We agree that the appeal is
without merit.
The judgment of
the trial court is affirmed.
 
September 25,
2003                                                                 PER
CURIAM
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.